     Case 1:10-cr-00080-DAD-BAM Document 208 Filed 04/23/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                   Case No. 1:10-cr-00080-DAD-BAM
12                     Plaintiff,
13           v.                                   ORDER OF RELEASE
14    GREGORIO OLMOS, SR.,
15                     Defendant.
16

17         The above named defendant having been sentenced on April 23, 2020 to TIME SERVED,

18         IT IS HEREBY ORDERED that the defendant shall be released FORTHWITH. A
19   judgment and commitment order will follow.
20   IT IS SO ORDERED.
21
        Dated:    April 23, 2020
22                                                UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
                                                  1
